Citation Nr: 1424476	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  03-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

Initially this matter was before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009 and March 2010 the Board reopened claims of service connection for right and left knee disabilities and remanded the matter for further development.  In 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In March 2012, the Veteran submitted additional evidence with a waiver of RO consideration.  An April 2012 Board decision denied service connection for bilateral knee disability.  The Veteran appealed that decision to the Court.  In October 2013, the Court issued a mandate that vacated the April 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2013 memorandum decision.

In March 2009, March 2010, and April 2012 the Board referred to the RO for initial consideration the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  As it appears that such action has not yet been completed, and because the Board does not have jurisdiction over the matter, it is once again referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Among the concerns identified by the July 2013 Court memorandum decision, several pertain to identified inadequacies or contradictions in the medical opinion evidence relied upon in the Board's vacated April 2012 decision.
In April 2011, the Board sought a VHA medical advisory opinion in this matter that was received later in 2011; this medical opinion is featured in the Court's discussion of multiple matters requiring attention in this case.

The July 2013 Court memorandum decision expresses concern that certain potentially pertinent facts indicated by the record were not adequately considered and addressed, including by medical opinions of record.  The Court directs attention to the fact that the Veteran's July 1989 service retirement examination report appears in one place to show no right knee disability underlying the Veteran's reported right knee symptoms at that time, but also states, according to the Court: "Tx brace ... NS," with regard to the right knee.  The Court expresses concern that this suggestion of right knee treatment at separation was not further explained by the Board nor any medical opinion.  (The Board observes that more complete line from the July 1989 retirement examination report reads: "Right knee, swollen and painful secondary to aerobics run, 1986, Tx brace, still symptomatic, NS."  The Board also observes that it may be important to determine the likely intended meaning of the abbreviation "NS" which may represent "No sequelae," "not significant," or have another meaning entirely.  It appears possible that this line may be intended to describe past treatment with a brace without objective residuals rather than ongoing treatment at the time of separation.  The Board shall provide every consideration to this question and will request a medical opinion explaining this medical notation in light of the Court's concerns.)

The Court additionally points to the fact, accepted by the Board in the vacated April 2012 decision, that the Veteran suffered an in-service right knee injury in 1986 (referenced in the service retirement examination report), while a 2011 VHA medical opinion relied upon by the Board's analysis indicated that the author found no record of a 1986 injury.  The Court expressed concern that the fact of the 1986 right knee injury appeared to have been accepted by the Board but was not a factor for consideration by the 2011 medical opinion relied upon by the Board.

The Court expresses further concern with the 2011 medical opinion's adequacy in that the author opined that a 1987 recorded knee problem could not have been too severe because the Veteran did not seek care for the injury for three weeks; the Court directs attention to the fact that this aspect of the 2011 opinion assessed the likely severity of the in-service right knee injury without addressing "the continued report of a knee problem (reported as from 1986) when [the Veteran] left service in 1989, which, left unexplained, indicates that [the Veteran]'s knee injury (whether from 1987 or 1986) continued to be a problem."  The Court stated that "[t]hese unaddressed issues may not change the result, but the facts that give rise to them could be materially favorable and the failure of the Board to address them or seek further medical opinion regarding them frustrates judicial review."  

The Court additionally directs attention to the 2011 medical opinion having viewed "a September 2000 medical record that reflects a complaint of knee pain over the past three years, combined with an absence of medical records reflecting knee problems since leaving service, as an indication that there had been no prior pain....."  The Court identifies a need to consider that the evidence could reflect "only that the pain that drove [the Veteran] to see a doctor in September 2000 ... began about three years before."  The Court indicates that consideration of the matter should contemplate that "[p]ain comes in varying degrees."

The Court cited case law to instruct that the "Board should return a medical examination for clarification or explain why such action is unnecessary in light of contradictory information."

In light of the Court's concerns regarding the adequacy of the medical opinion evidence in this case, including concerns featuring the understanding of details of the Veteran's knee symptom history, the Board finds that the appropriate course of action at this time is to remand the appeal for a new VA examination with medical opinion.  The VA examiner shall have the opportunity to interview the Veteran regarding the details of his symptom history and examine his knees to inform development of a medical opinion adequately addressing this matter in light of the concerns raised by the Court.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of current disabilities of each knee.  If the Veteran declines to report for a new examination, the claims-file should nevertheless be forwarded to an appropriate orthopedic specialist for review to provide the opinions requested on the basis of the available information.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and examination of the Veteran (if possible), provide opinions responding to the following: 

(a) What is the nature (medical diagnosis) of the Veteran's current left and right knee disabilities?

(b) For each disability diagnosed, for each knee, please indicate whether it is at least as likely as not (i.e. a 50% or better probability) that such disorder is etiologically related to the Veteran's service.

To ensure compliance with the directive of the Court in this case, please discuss all of the pertinent evidence in the claims-file and account for the following in providing the medical opinion:

Please note that for the purposes of this appeal the Board finds that the Veteran's service treatment records reasonably establish that he sustained right knee injuries in 1986 and in 1987, despite the absence of contemporaneous documentation of the 1986 injury (which is noted in the service retirement examination report).  The etiology opinion sought should be provided with the factual assumption that the reported 1986 and 1987 right knee injuries indeed occurred.
Additionally, in responding to the above, please specifically discuss the significance of the July 1989 service retirement examination report that presents the Veteran's report of right knee symptoms with both an indication of no clinical abnormality found for the knees and also that the Veteran had a history of right knee injury with "Tx brace, still symptomatic, NS."  Please explain the most likely intended meaning of the abbreviation "NS," and explain whether the entire medical notation most likely conveys ongoing treatment of symptoms with a brace at the time of retirement or, rather, past treatment with a brace.

Please also discuss the significance, if any, of the Veteran's complaint of continuing right knee symptoms at his July 1989 service retirement examination to the assessment of the nature and severity of the 1986 and 1987 in-service right knee injuries.

Finally, please discuss the significance of the September 2000 VA outpatient medical report describing a three year history of bilateral knee pain, associated with a diagnosis moderate bilateral knee osteoarthritis, as well as the Veteran's recent testimony indicating continuous chronic knee pain since military service.  To ensure compliance with the Court's directives, the examiner is asked to consider the possibility that the September 2000 report of onset of knee pain around 1997 could represent onset of a new or additional knee pain rather than an indication that there was no knee pain prior to 1997.

The examiner must explain the rationale for all opinions given (and the explanation should specifically include comment on each of the nexus opinions already in the record, with an explanation of the reasons for the examiner's agreement or disagreement with the conclusions therein).

2.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)) and readjudicate the claim on appeal.  If any element of the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

